Citation Nr: 1036927	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  06-16 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an extraschedular evaluation for service-connected 
posttraumatic headaches, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from March 1952 to April 1956.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.  

In March 2007, the Veteran and his wife testified at a travel 
board hearing at the RO before the undersigned Veterans Law 
Judge.  A transcript of that hearing has been associated with his 
claims folders.  

In a September 2008 decision, the Board denied a disability 
rating in excess of 30 percent for the Veteran's service-
connected posttraumatic headaches.  

The Veteran appealed the Board's September 2008 decision to the 
United States Court of Appeals for Veterans Claims (Court), which 
in a February 2010 memorandum decision, affirmed that part of the 
Board's decision that denied an increased schedular disability 
rating for the Veteran's service-connected posttraumatic 
headaches.  That portion of the Board's September 2008 decision 
that denied the Veteran's claim on an extraschedular basis was 
set aside and remanded for further proceedings consistent with 
the opinion.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the appellant's appeal has been obtained.

2.  The Veteran's posttraumatic headaches are not so unusual or 
exceptional in nature as to render the current rating inadequate.


CONCLUSION OF LAW

The criteria for referral to the Chief of Benefits Director or 
the Director, Compensation and Pension Service, for consideration 
of an extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the Veteran's 
service-connected posttraumatic headaches have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.124, Diagnostic Code 8100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

The Board has considered the Veterans Claims Assistance Act of 
2000 (VCAA), which imposes a duty on VA to notify and assist 
veterans in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  Upon 
receipt of a complete or substantially complete application for 
benefits, VA is required to notify the veteran and his/her 
representative, if applicable, of any information, and any 
medical or lay evidence, that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the veteran of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the veteran is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  (The Board notes that 38 C.F.R. § 3.159 
was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 
(Apr. 30, 2008).  

Further, upon receipt of an application for a service-connection 
claim, VA is required to review the evidence presented with the 
claim and to provide the veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA 
must notify the veteran of what is required to establish service 
connection and that a disability rating and effective date for 
the award of benefits will be assigned if service connection is 
awarded.

With regard to claims for increased disability ratings for 
service-connected conditions, the law requires VA to notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and 
remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).  The claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration.  Finally, the notice must provide 
examples of the types of medical and lay evidence that the 
Veteran may submit (or ask the VA to obtain) that are relevant to 
establishing her or his entitlement to increased compensation.  
However, the notice required by section 5103(a) need not be 
specific to the particular Veteran's circumstances; that is, VA 
need not notify a Veteran of alternative diagnostic codes that 
may be considered or notify of any need for evidence 
demonstrating the effect that the worsening of the disability has 
on the particular Veteran's daily life.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be 
provided prior to an initial unfavorable decision by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In this case, the Veteran submitted his claim for an increased 
disability rating in April 2005.  He was sent a letter in May 
2005 which notified him that, to substantiate a claim for 
increased compensation, the claimant must provide, or ask VA to 
obtain, medical evidence demonstrating a worsening or increase in 
severity of the disability.  The May 2005 letter, as a well as 
July 2007 and May 2008 VA letters, also notified him that a 
claimant could also provide, or ask VA to obtain, lay evidence, 
as well as medical evidence, demonstrating a worsening or 
increase in severity of the disability.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009).  The notice also provided 
examples of the types of medical and lay evidence that the 
Veteran may submit (or ask the VA to obtain) that are relevant to 
establishing her or his entitlement to increased compensation.  
Specifically, he was informed in the letters of types of evidence 
that might show such a worsening, including statements from a 
doctor containing the physical and clinical findings; and 
statements from other individuals who were able to describe from 
their knowledge and personal observations in what manner the 
disability had become worse.  

The Board notes that the claimant was not informed until a March 
2006 letter that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration.  
However, the Veteran was given an opportunity to respond 
following this notice, and the claim was subsequently 
readjudicated in the August 2006, October 2007 and March 2008 
supplemental statements of the case, and therefore any defect in 
the timing of the notice of this information was harmless.  
Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured 
failure to afford statutory notice to claimant prior to initial 
rating decision by issuing notification letter after decision and 
readjudicating claim and notifying claimant of such 
readjudication in the statement of the case).  

VA has secured or attempted to secure all relevant documentation 
to the extent possible.  The Board notes that the Veteran's 
service treatment records, VA medical treatment records and 
evaluations are of record, as well as private treatment records, 
letters from private physicians, written statements from family 
members and friends and an attorney, a transcript of the 
Veteran's and his wife's testimony at his personal hearing and 
the Veteran's written contentions regarding the circumstances of 
his disability, and these records were reviewed by both the RO 
and the Board in connection with the Veteran's claim.  

With respect to the VA compensation examinations provided the 
Veteran in June 2005, June 2006 and August 2007, when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the Board 
finds that the June 2005, June 2006 and August 2007 VA 
neurological examination reports are all adequate, as they all 
provide medical information regarding the current severity of the 
Veteran's disability and needed to address the rating criteria 
relevant to this case.  The June 2005 and August 2007 VA 
examinations were also predicated on a review of the claims files 
and all pertinent evidence of record as well as on physical 
examinations.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion with 
respect to the issues on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).  There remains no issue as to the substantial 
completeness of the Veteran's claims.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2009).  Any duty imposed on VA, including the duty to assist and 
to provide notification, has been met.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Sanders v. 
Nicholson, 487 F. 3d (Fed. Cir. 2007).  

Analysis

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The rating schedule is primarily a guide in the 
evaluation of disability resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Pertinent regulations do not require that all 
cases show all findings specified by the Rating Schedule, but 
that findings sufficient to identify the disease and the 
resulting disability and above all, coordination of the rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2009).  

Service connection for posttraumatic headaches was granted by a 
May 2003 rating decision, and a 10 percent disability rating 
assigned under the provisions of 38 C.F.R. § 4.124a, Diagnostic 
Codes 8045 and 9304, pertaining to brain diseases due to trauma 
and dementia due to head trauma, respectively.  In April 2005, 
the Veteran submitted a claim for an increased disability for his 
service-connected posttraumatic headaches.  The July 2005 rating 
decision granted a 30 percent disability rating for his headaches 
under the provisions of Diagnostic Code 8100 pertaining to 
migraine headaches.

Under Diagnostic Code 8045, a 10 percent rating is warranted for 
purely subjective complaints following trauma, such as headache, 
dizziness, insomnia, etc., recognized as symptomatic of brain 
trauma.  This 10 percent rating will not be combined with any 
other rating for a disability due to brain trauma.  Ratings in 
excess of 10 percent for brain disease due to trauma under 
Diagnostic Code 9304 are not assignable in the absence of a 
diagnosis of multi-infarct dementia associated with brain trauma.  
Purely neurological disabilities such as hemiplegia, epileptiform 
seizures, facial nerve paralysis, etc. resulting from brain 
trauma are rated under the diagnostic codes specifically dealing 
with such disabilities.  38 C.F.R. § 4.124a.

Migraine headaches are evaluated pursuant to 38 C.F.R. § 4.124a, 
Diagnostic Code 8100.  Under this Code, a noncompensable (zero 
percent) disability rating is assigned for less frequent attacks 
than for a 10 percent rating.  A 10 percent disability evaluation 
is warranted for characteristic prostrating attacks, averaging 
one in 2 months over the last several months.  A 30 percent 
disability rating is assigned for migraine headaches with 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months.  A 50 percent rating 
is assigned for migraine with very frequent completely 
prostrating and prolonged attacks productive of severe economic 
inadaptability.

The rating criteria do not define "prostrating," nor has the 
Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which 
the Court quotes Diagnostic Code 8100 verbatim but does not 
specifically address the matter of what is a prostrating 
attack.).  By way of reference, the Board notes that according to 
WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE 
EDITION (1986), p. 1080, "prostration" is defined as "utter 
physical exhaustion or helplessness."  A very similar definition 
is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th 
Ed. 1994), in which "prostration" is defined as "extreme 
exhaustion or powerlessness."

Generally, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  An extraschedular disability rating is warranted 
based upon a finding that the case presents such an exceptional 
or unusual disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application of 
the regular schedular standards.  See Fanning v. Brown, 4 Vet. 
App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the Board must determine 
whether the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to evaluate 
a veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

At his May 2005 VA neurological examination, the Veteran, while 
reporting that his headaches were constant, admitted that he was 
sometimes free of headaches for a few days at a time.  He 
reported that he would get relief usually within one hour of when 
he took Tylenol.  He reported that his headaches were made worse 
when he was around any loud noise and that he also got headaches 
when riding a mower or when there was some physical jarring.  
Sometimes he was awakened at night with headaches.  He reported 
the level of severity of his headaches were predominantly 3-4 on 
a scale of 1 to 10 with 10 being the most severe, and further 
reported that his worst headaches were at a level 5.  He denied 
any associated visual changes or scotomas, numbness or anorexia, 
nausea, vomiting, vertigo or syncope.  The examiner opined that 
the Veteran's headaches did not seem to bother his activities of 
daily living, but did seem to have worsened as they were constant 
and easily aggravated by the identified triggers.

The Veteran's VA treatment records, dating from January 2005 to 
May 2007 also contain various entries as early as August 2005 
detailing his relevant complaints and the treatment he has 
received for his headaches.  On several occasions, prescribed 
medications had to be discontinued because of associated side-
effects.  A December 2005 progress note shows the Veteran 
complained of daily moderately severe headaches.  He reported at 
that time that he had had to quit his work operating a tractor 
because it induced his headaches.  The examiner noted that the 
severity of the Veteran's headaches had not increased, only their 
frequency.  The examiner opined that he may be having rebound or 
analgesic withdrawal headaches.  A July 2006 neurology consult 
indicates that the Veteran's history was consistent with 
analgesic potentiated headaches and the Veteran had agreed to 
decrease his Tylenol use.  However, he failed to report for a 
neurology follow-up appointment in August 2006 and a September 
2006 medicine clinic note indicated that he was not interested in 
further work-up of his headaches.

At a June 2006 VA neurologic examination, the Veteran reported 
that he continued to experience headaches 3 to 4 times per day if 
he was exposed to noise or "rough ground."  He further noted 
that bending over also caused headaches. Again, he reported that 
his headaches lasted 1 to 1 1/2 hours after taking Tylenol.  He 
denied any associated nausea or vomiting.  The examiner opined 
that the attacks were not prostrating, noting that ordinary 
activity was possible.  The examiner further opined that the 
Veteran's headaches had a moderate effect on some of his usual 
daily activities, such as exercise and chores.  The Veteran 
stated that he had recently been forced to stop helping a farmer 
because he was unable to deal with the bouncing while riding on 
machinery, as it caused headaches.

During his March 2007 travel board hearing, the Veteran testified 
that he experienced headaches from 1 to 3 times a day.  He 
described the headaches as variable in severity, sometimes being 
relieved by medication and at other times requiring him to lie 
down in his bedroom for an hour or so after taking medication.  
He could not go to places where there were loud noises or be with 
his grandchildren because of loud noises.  Written statements 
from the Veteran's daughter and son, dated in July and August 
2007, indicate that his headaches had worsened in recent years, 
that they were precipitated by his exposure to any noise and that 
he generally had to take medication and lie down to alleviate his 
symptoms.  

In a July 2007 letter, the Veteran's private treating 
chiropractor states that the Veteran continued to suffer with 
daily headaches that are disabling and continuous causing a 
lesser quality of life.  

The Veteran submitted his handwritten notes for the months of 
July and August 2007, indicating that he had between 3 to 4 
headaches every day.  He assessed most as moderate in severity; 
however, he usually had one headache a day that he felt was 
severe.

An August 2007 VA neurological examination shows the Veteran 
continued to complain of constant frontal headaches, which he 
described as being an 8 in severity, with 10 being the most 
severe.  The headaches were not associated with focal 
neurological deficits or neurological symptoms.  There were no 
visual disturbances, diplopia, blurred vision, visual field cuts, 
tunnel vision, difficulty hearing, tinnitus, deficits of smell, 
dysphagia, or dysarthria.  He denied any associated nausea or 
vomiting or photosensitivity.  He also denied associated weakness 
or sensory symptoms such as numbness or tingling, bowel or 
bladder incontinence.  He reported that his headaches were 
increased primarily by noise and were decreased by going to 
sleep, or going into a dark quiet environment and lying down and 
by using Tylenol.  He reports taking 6 tablets a day.  He was 
independent in daily living activities and ambulatory without an 
assistive device.  After examining the Veteran, the examiner 
opined that his headaches, which were constant and fairly severe, 
did not impair his ability to function the greater percentage of 
the time unless he was in a very loud environment.  The examiner 
noted that the Veteran's discontinuance of his most recent jobs 
had nothing to do with his headaches and outlined the Veteran's 
specific reasons for leaving each position.  The examiner also 
opined that the Veteran might be suffering from rebound analgesic 
headaches from frequent use of the Tylenol.

Initially, the Board finds that the Veteran's disability picture 
is not so unusual or exceptional in nature to render the current 
rating inadequate with respect to his service-connected 
posttraumatic headaches.  The medical evidence outlined above 
indicates that the Veteran's headaches occur anywhere from one to 
four times a day, and are predominantly described by the Veteran 
as moderate in severity and frequently as severe.  The medical 
evidence indicates that his headaches are usually responsive 
within 1 to 1 1/2 hours to his taking Tylenol and sometimes he has 
to lie down in a dark room.  His headaches are not accompanied by 
nausea, vomiting, anorexia, numbness, visual changes or scotomas, 
vertigo or syncope.  These symptoms are frequently triggered by 
loud noise or vibration or his being jarred about in farm 
machinery.  The Veteran reports that he had to quit working with 
a local farmer because of his headaches and that his social 
interactions were curtailed by loud social gatherings or the 
sounds of his grandchildren while playing loudly.  While the 
Veteran's service-connected posttraumatic headaches are frequent, 
the objective evidence of record, including the Veteran's own 
testimony, fails to show that they are prolonged (generally 
lasting no more than 1 to 1 1/2 hours) or prostrating as defined 
above.  Likewise, the May 2005 VA examiner opined that the 
Veteran's headaches did not seem to bother his activities of 
daily living, while the June 2006 examiner opined that they had a 
moderate effect on some of his usual daily activities such as 
exercise and chores.  Finally, while the August 2007 examiner 
opined that while the Veteran's headaches were constant and 
fairly severe, they did not impair his ability to function the 
greater percentage of the time except when he was in a very loud 
environment.  The August 2007 examiner noted that the Veteran was 
independent in daily living activities.  Several VA treatment 
records and the August 2007 VA examiner further noted that the 
Veteran's headaches might actually be the result of rebound 
analgesic headaches from his long history of frequent use of 
Tylenol.  While the evidence of record fails to show that the 
Veteran's posttraumatic headaches are either prolonged or 
prostrating, as defined above, the Board finds that the rating 
criteria reasonably describes the Veteran's disability level and 
symptomatology.  38 C.F.R. § 4.124a, Diagnostic Code 8100; see 
also VAOGCPREC 6-96 (Aug. 16, 1996).  

Since the available schedular evaluation adequately contemplates 
the Veteran's level of disability and symptomatology, the second 
and third questions posed by Thun become moot.  Nevertheless, the 
Board will briefly note that the evidence in this case does not 
demonstrate any of the factors provided in the "governing 
norms" such as frequent hospitalization or marked interference 
with employment.  See 38 C.F.R. §  3.321(b)(1).  In this case, 
there is no indication that the Veteran has required frequent 
hospitalizations for his posttraumatic headaches; in fact, it 
does not appear that the Veteran has been hospitalized at any 
time during the course of his appeal for this disability.

With respect to employment, the Board acknowledges that the 
Veteran has repeatedly asserted since early 2005 that he had to 
quit his most recent employment with a farmer because the farm 
tractors' vibrations and jarring triggered his headaches.  The 
evidence indicates that he stopped working and is currently 
retired.  However, VA medical records and evaluations repeatedly 
indicate that he was able to perform daily living activities and 
the August 2007 VA examiner opined that, while his headaches were 
constant and fairly severe, they did not impair his ability to 
function the greater percentage of the time.  

Moreover, the sole fact that Veteran is unemployed or has 
difficulty obtaining employment is not enough.  A high rating in 
itself is recognition that the impairment makes it difficult to 
obtain or keep employment.  Instead, the central inquiry is 
"whether the veteran's service-connected disabilities alone are 
of sufficient severity to produce unemployability."  Hatlestad 
v. Brown, 5 Vet. App. 524, 529 (1993).  See 38 C.F.R. §§ 3.341, 
4.16, 4.19 (2004); see also Van Hoose v. Brown, 4 Vet. App. 361 
(1993).  It is not clear from the evidence of record that the 
Veteran's posttraumatic headaches alone are productive of marked 
interference with employment.  

Based on a review of the evidence of record, the Board concludes 
that while the Veteran undoubtedly has industrial impairment as a 
result of his service-connected posttraumatic headaches, there is 
nothing in the record to indicate that the service-connected 
disability on appeal causes impairment with employment over and 
above that which is contemplated in the assigned schedular 
rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(noting that the disability rating itself is recognition that 
industrial capabilities are impaired).  Therefore, the Board 
finds that the requirements for an extraschedular evaluation for 
the Veteran's service-connected posttraumatic headaches under the 
provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995); Thun, supra.


ORDER

Referral for consideration of entitlement to an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1) for posttraumatic 
headaches, currently evaluated as 30 percent disabling, is 
denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


